DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species (a)(i) and (b)(i) in the reply filed on September 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mechanical oscillator in claims 1, 8 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification, paragraph 64, discloses an acoustic driver.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wighard (US 5,813,234).
In regards to claim 1, Wighard discloses
A thermoacoustic refrigeration assembly (Fig.1a) comprising:
a resonating tube (40) having a first end and a second end;
a first mechanical oscillator (10) at the first end;
a second mechanical oscillator (10) at the second end;
a first thermoacoustic stack (12-14) disposed along a length of the resonating tube through which gas travels, the first thermoacoustic stack having a first outboard side heat exchanger (13) disposed on a first outboard side facing away from the first mechanical oscillator and a first inboard side heat exchanger (14) disposed on a first inboard side facing toward the first mechanical oscillator, the first inboard side heat exchanger being disposed between the first outboard side heat exchanger and the first mechanical oscillator; and
a second thermoacoustic stack (12-14) disposed along the length of the resonating tube and between the first thermoacoustic stack and the second mechanical oscillator, the second thermoacoustic stack having a second outboard side heat exchanger (13) disposed on a second outboard side facing away from the second mechanical oscillator and a second inboard side heat exchanger (14) disposed on a second inboard side facing toward the second mechanical oscillator, the second inboard side heat exchanger being disposed between the second outboard side heat exchanger and the second mechanical oscillator (Fig.1a).
In regards to claim 2, Wighard discloses that the first mechanical oscillator causes first compressible gas parcels to oscillate longitudinally through the first thermoacoustic stack and the second thermoacoustic stack due to a first acoustic standing wave and the second mechanical oscillator causes second compressible gas parcels to oscillate longitudinally through the first thermoacoustic stack and the second thermoacoustic stack due to a second acoustic standing wave (Abstract).
In regards to claim 3, Wighard discloses that relative phase displacement and/or frequency of the first mechanical oscillator and the second mechanical oscillator are adjustable (col.7 lines 6-9).
In regards to claim 4, Wighard discloses that the first and second mechanical oscillators are driven in-phase with the respective first compressible gas parcels and second compressible gas parcels moving in opposite directions with respect to one another (claim 1 discloses that the driving means simultaneously generate a first and second standing wave).
In regards to claim 6, Wighard discloses that the first thermoacoustic stack and the second thermoacoustic stack are combined to form a thermoacoustic stack sandwich having a center heat exchanger formed by the first outboard side heat exchanger and the second outboard side heat exchanger and having the first inboard side heat exchanger and the second inboard side heat exchanger as two outboard heat exchangers of the thermoacoustic stack sandwich (Fig.2 shows the two outboard side heat exchangers 13 fluidly connected and forming a center heat exchanger).
In regards to claim 7, Wighard discloses that the stack sandwich is a symmetric stack sandwich disposed at a center of the resonating tube (Figs.1 and 2).

Claims 8-11, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marrison (US 2,836,033).
In regards to claim 8, Marrison discloses
A thermoacoustic refrigeration assembly (Fig.5) comprising:
a resonating tube (10) having a first end and a second end;
a first mechanical oscillator (11-13, 62) at the first end;
a second mechanical oscillator (11-13, 62) at the second end; and
a thermoacoustic stack sandwich (4, 6, 61) disposed along a length of the resonating tube through which gas travels, the stack sandwich including a first outboard heat exchanger (4, 6) on a first side of the stack sandwich facing the first mechanical oscillator, a second outboard heat exchanger (4, 6) on a second side of the stack sandwich facing the second mechanical oscillator, and a center heat exchanger (61) disposed between the first outboard heat exchanger and the second outboard heat exchanger.
In regards to claim 9, Marrison discloses that the stack sandwich is a symmetric stack sandwich disposed at a center of the resonating tube (Fig.5).
In regards to claim 10, Marrison discloses that the first mechanical oscillator causes first compressible gas parcels to oscillate longitudinally through the stack sandwich due to a first acoustic standing wave and the second mechanical oscillator causes second compressible gas parcels to oscillate longitudinally through the stack sandwich due to a second acoustic standing wave (col.6 lines 48-55).
In regards to claim 11, Marrison discloses that relative phase displacement and/or frequency of the first mechanical oscillator and second mechanical oscillator are adjustable (claim 14).
In regards to claim 14, Marrison discloses
A thermoacoustic method for a resonating tube (Fig.5, 10) having a first end and a second end and a thermoacoustic stack sandwich (4, 6, 61) disposed along a length of the resonating tube through which gas travels, the stack sandwich including a first outboard heat exchanger (4, 6) on a first side of the stack sandwich facing the first end, a second outboard heat exchanger (4, 6) on a second side of the stack sandwich facing the second end, and a center heat exchanger (61) disposed between the first outboard heat exchanger and the second outboard heat exchanger, the method comprising:
driving first compressible gas parcels from the first end of the resonating tube toward the second end through the stack sandwich; and driving second compressible gas parcels from the second end of the resonating tube toward the first end through the stack sandwich (col.6 lines 48-55).
In regards to claim 15, Marrison discloses disposing the stack sandwich as a symmetric stack sandwich at a center of the resonating tube (Fig.5).
In regards to claim 16, Marrison discloses placing a first mechanical oscillator (11-13, 62) at the first end of the resonating tube to cause the first compressible gas parcels to oscillate longitudinally through the stack sandwich due to a first acoustic standing wave; and placing a second mechanical oscillator (11-13, 62) at the second end of the resonating tube to cause the second compressible gas parcels to oscillate longitudinally through the stack sandwich due to a second acoustic standing wave.
In regards to claim 17, Marrison discloses adjusting at least one of relative phase displacement or frequency of the first mechanical oscillator and the second mechanical oscillator (claim 14).
In regards to claim 20, Marrison discloses driving the first and second mechanical oscillators at a frequency with a half wavelength equal to a resonator length of the resonating tube (col.4 lines 44-45).
Allowable Subject Matter
Claims 5, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the first and second mechanical oscillators are driven 180° out-of-phase with the respective first compressible gas parcels and second compressible gas parcels moving in a same direction with respect to one another.
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the first and second mechanical oscillators are driven in-phase with the respective first compressible gas parcels and second compressible gas parcels moving in opposite directions with respect to one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Raheena R Malik/Examiner, Art Unit 3763